EXHIBIT 10.1

FRE 408 SETTLEMENT COMMUNICATION MAY BE FILED WITH MOTION TO APPROVE SETTLEMENT
AGREEMENT

SETTLEMENT AGREEMENT

In order to fully and finally resolve any and all disputes under, concerning or
arising out of or related to, in any way, and to satisfy, waive and release any
and all claims, if any, related to: (i) the debtor in possession financing
agreements between Xybernaut Corp. and Xybernaut Solutions, Inc. (together,
“Xybernaut” or the “Debtors”), on the one hand, and LC Capital Master Fund, Ltd.
(“LC Fund”), on the other hand (the “Existing DIP Loan Documents”) and the order
of the Bankruptcy Court entered October 27, 2005 approving the Existing DIP Loan
Documents (the “DIP Order”); (ii) the replacement debtor in possession financing
from East River Capital (the “Replacement DIP Facility”); (iii) the Official
Committee of Equity Security Holders’ (the “Equity Committee”)
objection/cross-motion to the Debtors’ request to approve the amendments to the
Existing DIP Loan Documents (including any other documents filed by the Equity
Committee in connection therewith, the “Equity Committee Objection/Motion”); and
(iv) the Debtors’ complaint against LC Fund filed with the Bankruptcy Court on
March 24, 2006 (including any other documents and motions filed by the Debtors
in connection therewith or related thereto, the “Complaint”), the Debtors, the
Official Committee of Unsecured Creditors (the “Creditors Committee”), the
Equity Committee and LC Fund agree to the following, which agreement represents
a fair compromise and resolution for good and valuable consideration of the
issues addressed herein, which agreement shall promptly be presented to the
Bankruptcy Court for approval:



  A)   On Monday, April 3, 2006, the Debtors shall irrevocably pay to LC Fund,
by wire transfer of good funds, $100,000 in respect of LC Fund’s expenses,
including legal fees and expenses, which the parties hereto agree are reasonable
and due and owing under the Existing DIP Loan Documents;



  B)   On the earlier of April 26, 2006 or the second business day after final
approval of the Replacement DIP Facility, the Debtors shall irrevocably pay to
LC Fund, by wire transfer of good funds, $300,000 in respect of LC Fund’s
expenses, including legal fees and expenses, which the parties hereto agree are
reasonable and due and owing under the Existing DIP Loan Documents, and any
amount in excess of such expenses shall be in consideration of the concessions
made by LC Fund herein;



  C)   The Debtors shall pay to LC Fund 2.5% of all gross sale proceeds from the
sale of the Debtors’ assets or their businesses, in whole or in part, in excess
in the aggregate of $5 million and up to $10 million and 3.5% of any gross sale
proceeds in excess of $10 million (the “Senior Secured Sale Proceeds Interest”);
the Senior Secured Sale Proceeds Interest shall be a senior secured lien right
of LC Fund and shall be payable whether the sale(s) were conducted under 11 USC
§ 363, through or under a chapter 11 plan, under state law foreclosure rules or
any other mechanism that would transfer ownership or control of the Debtors’
assets in a manner that would satisfy the claims of East River Capital under the
Replacement DIP Facility; this right shall continue though and including one
year after confirmation of a chapter 11 plan or plans for Xybernaut;



  D)   The Equity Committee shall withdraw with prejudice the Equity Committee
Objection/Motion, as defined above, promptly after entry of the order approving
this settlement agreement;



  E)   The Debtors shall withdraw with prejudice the Complaint, as defined
above, promptly after entry of the order approving this settlement agreement;



  F)   LC Fund will withdraw with prejudice its Notice of Appeal of the order
approving the Replacement DIP Facility and any related motions, promptly after
entry of the order approving this settlement agreement;



  G)   With respect to the Stipulation and Order entered by the Bankruptcy Court
on March 28, 2006, among the Debtors, the Creditors Committee and the Equity
Committee that provided for certain rights to the general unsecured creditors,
the parties thereto shall execute, file and request the Court to enter a
superseding Stipulation and Order that does not refer to LC Fund except solely
to identify the Existing DIP Facility and DIP Order;



  H)   Full releases substantially in the form appended hereto shall be
exchanged upon the execution hereof by the Debtors and the Official Committee,
on the one hand, and LC Fund, on the other hand;



  I)   The Debtors and their Investment Bankers shall promptly submit to LC Fund
affidavits that there are no offers for or expressions of interest in, whether
written or oral, the Debtors’ assets or businesses other than as has been
already fully disclosed to LC Fund and are set forth in such affidavits;



  J)   The form of settlement order and motion to approve this settlement shall
be reasonably satisfactory to LC Fund and the other parties hereto and the
settlement order shall contain findings from the Bankruptcy Court that this
settlement has been negotiated in good faith and at arms-length and that it is a
fair full and final settlement of all issues as between the parties (excluding
only the parties’ rights created herein);



  K)   No press releases shall be issued by any party without the approval of LC
Fund without LC Fund’s approval of the contents thereof to the extent, and
insofar as, they directly or indirectly refer or relate to LC Fund and no
disparaging comments will be made by any party hereto with respect any other
party hereto concerning the matters addressed herein; subject to the foregoing,
the Debtors shall use commercially reasonable efforts to provide LC Fund with an
advance copy of, and opportunity to comment on, filings with the SEC that the
Debtors by law are required to make that directly or indirectly refer or relate
to LC Fund;



  L)   Upon the Bankruptcy Court’s entry of an order approving this settlement
in full, the parties shall immediately and without delay take the actions
described in paragraphs D, E and F above;



  M)   All parties hereto will fully and in good faith support the Bankruptcy
Court’s approval of (i) this settlement and (ii) the Replacement DIP Facility;



  N)   Should between the time of full execution hereof and the Bankruptcy
Court’s approval hereof any party hereto violate its agreements hereunder and/or
disavow this agreement or seek to preclude the Bankruptcy Court’s approval
hereof, it shall be responsible for any other party’s fees and expenses,
including legal fees and expenses, incurred as a result thereof;



  O)   Upon the Court’s entry of a final order approving this settlement
agreement, the Existing DIP Facility and the DIP Order shall be of no further
force or effect, such that neither the Debtors nor LC Fund shall have any
further rights or obligations thereunder, including, by way of example, that LC
Fund shall have no further funding obligations and shall have no rights to
receive warrants under a reorganization plan. The parties’ rights and
obligations to one another on and after such time shall be solely as set forth
herein, in the order approving this settlement agreement, and the releases;



  P)   This settlement agreement expires at 5:00 p.m. est April 7, 2006, should
the Court not have entered an Order approving the settlement agreement by that
time, unless the parties agree in writing to extend such deadline; provided,
however, that the time of expiration will automatically extend to 5:00 p.m. est
April 11, 2006 if the hearing on the Replacement DIP Facility and the Equity
Committee Objection/Motion is adjourned to April 26, 2006; and



  Q)   Upon (i) full execution hereof and the general releases appended hereto
(which shall be effective upon the Court’s approval of the settlement
agreement), (ii) the filing by the Debtors, with the express consent and support
of the parties hereto, with the Bankruptcy Court on April 3, 2006 of an
expedited motion (seeking an immediate hearing, the week of April 3, 2006, if at
all possible) and order to approve the settlement embodied herein, and (iii) LC
Fund’s receipt of the payment described in paragraph A and the affidavits
required under paragraph I, the parties agree that all deadlines in the agreed
Scheduling Order and deadlines with respect to the Complaint, are extended by
seven (7) calendar days, except that the deadlines in paragraph 10 and 11 of the
agreed Scheduling Order with respect to exhibit lists, exhibits and witness
lists and objections thereto shall remain the same.

Counsel for each party executing this Settlement Agreement represents that
he/she has the authority to do so and bind his/her client.

FULLY AGREED this 31st day of March, 2006:

XYBERNAUT CORP.
XYBERNAUT SOLUTIONS, INC.
By Counsel

/s/ Thomas Cabaniss     
By: Thomas Cabaniss, Esq.

THE OFFICIAL COMMITTEE OF
EQUITY SECURITY HOLDERS
By Counsel

/s/ Kevin O’Donnell     
By: Kevin O’Donnell, Esq.

THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS
By Counsel

/s/ David W. Carickhoff, Jr., Esq.     
By: Michael Schaedle, Esq.

LC CAPITAL MASTER FUND, LTD.
By Counsel

/s/ John Ashmead     

1

By: John Ashmead, Esq.RELEASE

Effective upon the Bankruptcy Court’s entry of an Order approving (the “Approval
Order”) the Settlement Agreement, dated March 31, 2006, attached hereto (the
“Settlement Agreement”), LC Capital Master Fund, Ltd. (“LC Fund”), its
subsidiaries and affiliates, successors and assigns, and any other person that
claims or might claim through, on behalf of, or for the benefit of any of the
foregoing (collectively, the “LC Fund Releasors”) hereby irrevocably and
unconditionally, fully, finally and forever waive, release, acquit and discharge
Xybernaut Corp. and Xybernaut Solutions, Inc. (the “Debtors”), the Official
Committee of Unsecured Creditors, and the Official Committee of Equity Security
Holders and each of their past or present parents, subsidiaries, affiliates,
directors, officers, employees, and their successors and assigns (collectively,
the “Debtor/Committee Releasees”) from any and all claims, demands, rights,
liabilities, or causes of action of any and every kind, character or nature
whatsoever, in law or in equity, known or unknown (including unknown claims),
whether asserted or unasserted, which the LF Fund Releasors, or any of them, or
anyone claiming through them, on their behalf or for their benefit have or may
have or claim to have, now or in the future, against any Debtor/Committee
Releasee that are based upon, relate to, or arise out of or in connection with
any claim, act, fact, transaction, occurrence, statement, or omission in
connection with any transaction or business dealing between LC Fund and the
Debtors. Specifically excluded from this release are any rights and obligations
created under the Settlement Agreement or Approval Order.

LC CAPITAL MASTER FUND, LTD.

     
By:

2

RELEASE

Effective upon the Bankruptcy Court’s entry of an Order approving (the “Approval
Order”) the Settlement Agreement, dated March 31, 2006, attached hereto (the
“Settlement Agreement”), Xybernaut Corp. and Xybernaut Solutions, Inc. (the
“Debtors”), each of their subsidiaries and affiliates, successors and assigns,
the Official Committee of Unsecured Creditors, and the Official Committee of
Equity Holders, and any other person that claims or might claim through, on
behalf of, or for the benefit of any of the foregoing (collectively, the
“Debtor/Committee Releasors”) hereby irrevocably and unconditionally, fully,
finally and forever waive, release, acquit and discharge LC Capital Master Fund,
Ltd. (the “LC Fund”), its past or present parents, subsidiaries, affiliates,
directors, officers, employees, and its successors and assigns (collectively,
the “LC Fund Releasees”) from any and all claims, demands, rights, liabilities,
or causes of action of any and every kind, character or nature whatsoever, in
law or in equity, known or unknown (including unknown claims), whether asserted
or unasserted, which the Debtor/Committee Releasors, or any of them, or anyone
claiming through them, on their behalf or for their benefit have or may have or
claim to have, now or in the future, against any LC Fund Releasee that are based
upon, relate to, or arise out of or in connection with any claim, act, fact,
transaction, occurrence, statement, or omission in connection with any
transaction or business dealing between LC Fund and the Debtors. Specifically
excluded from this release are any rights and obligations created under the
Settlement Agreement or Approval Order.

XYBERNAUT CORP.
XYBERNAUT SOLUTIONS, INC.

     
By: Perry L. Nolen
Chief Executive Officer

THE OFFICIAL COMMITTEE OF
EQUITY SECURITY HOLDERS

     
By:
[Its Counsel]

THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS

     
By:
[Its Counsel]

3